DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 34-57 are presented for examination.
Claims 1-33 have been cancelled.
Claims 34-57 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTA et al. (US Pub. No.: 2012/0245758 A1: hereinafter “MIZUTA”) in view of Harumoto et al. (US Pub. No.: 2004/0193347 A1: hereinafter “Harumoto”).

         Consider claim 34:
                   MIZUTA teaches a vehicle (Figs. 1-2 element an automotive vehicle A) comprising: a first set of sensors to generate sensor data associated with the vehicle (Fig. 1 elements 4-5, 11-16); a body including a second set of sensors to generate exterior sensor data associated with the vehicle (Fig. 1 elements 2, 4-5, and 11-16); a network controller to obtain environmental data associated with the vehicle (See MIZUTA, e.g., “…a driving behavior detecting unit (3) mounted on an automotive vehicle (A) and having at least an accelerator sensor (2) and is operable to detect the driving behavior on the basis of the acceleration of the automotive vehicle …” of ¶ [0014], Fig. 1 elements 2, 4-5, and 11-16); a processor; and a memory including a set of instructions, which when executed by the processor (Fig. 1 elements 1, 8, CPU), cause the vehicle to: conduct a real-time analysis of the sensor data (e.g., “…merely through the detection by the acceleration sensor, whether is good or bad of the halting behavior state during the deceleration is detected…” of Fig. 5 steps S1-S15), the exterior sensor data and the environmental data (See MIZUTA, e.g., “…the vehicle driver can secure, on a real time basis, a proper time required to halt the automotive vehicle…” of ¶ [0014], ¶ [0031], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15), determine whether a hazard condition exists based on the real-time analysis (See MIZUTA, e.g., “…the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15), wherein the hazard condition is to include a deviation of a current behavior waveform from a reference behavior waveform by a predetermined amount (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15), and trigger a safety measure with respect to the vehicle if the hazard condition exists (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5).
                     MIZUTA further teaches wherein the safety measure is to be selected based on a reaction time constraint associated with the hazard condition (See MIZUTA, e.g., “…A region of safety time represents a halting action in a safe time. A region of caution time represents a halting action that cannot be conscious of smoothness. A region of hazardous time represents an abrupt halting action…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], ¶ [0083], ¶ [0088], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). However, MIZUTA does not explicitly teach a 
                     In an analogous field of endeavor, Harumoto teaches a passenger cabin including a first set of sensors to generate interior sensor data associated with the vehicle (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, “…ECU 206 is connected to a door microcomputer 109, and an indicator 110, to obtain the condition of various kinds of equipment, such as lights and indicators 110 arranged on the door and the body, and control the indicator 110, seats, doors, door locks, windows, and lighting systems. The air-conditioning ECU 207 is connected to a blower or the like, to control air conditioning in the vehicle…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the safety of the occupants is uncompromised.  

          Consider claim 35:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 34. In addition, MIZUTA teaches wherein the safety measure is to be a collision avoidance measure that includes one or more of a driver notification, an automated maneuver of the vehicle or a remote party notification (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). 

         Consider claim 36:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 34. In addition, MIZUTA teaches wherein the safety measure is to include a collision mitigation measure (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). Harumoto teaches and the instructions, when executed, cause the vehicle to: select a subset of a plurality of airbags in the vehicle based on predicted trajectories of occupants within the vehicle, and activate the selected subset (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the injuries and collisions are prevented accordingly.  

         Consider claim 37:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 34. In addition, MIZUTA teaches wherein the deviation is to be one or more of an amplitude deviation or a frequency deviation (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 38:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 34. In addition, MIZUTA teaches wherein the hazard condition is to correspond to a distracted driver state (See MIZUTA, e.g., “… the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 39:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 34. In addition, MIZUTA teaches wherein the one or more of travel direction data, acceleration data, velocity data, wheel angle data, gravitational force data, lane position data, proximity data or tilt data (See MIZUTA, e.g., “…a driving behavior detecting unit (3) mounted on an automotive vehicle (A) and having at least an accelerator sensor (2) and is operable to detect the driving behavior on the basis of the acceleration of the automotive vehicle …” of ¶ [0014], Fig. 1 elements 2, 4-5, and 11-16), and wherein the environmental data is to include one or more of temperature data, humidity data, dew point data, light data, inter-vehicle communication data, road condition data, traffic data, weather data, natural disaster data, time data or emergency vehicle data (See MIZUTA, e.g., “…the radius of curvature of a road is detected on the basis of the acceleration from the acceleration sensor and the speed of the automotive vehicle and a leftward or rightward turning behavior state is detected on the basis of an actual approaching speed relative to a proper approaching speed dependent on the radius of curvature of the road…” of ¶ [0032], ¶ [0089], Fig. 11 elements 2, 4-5, and 11-16). Harumoto teaches wherein the interior sensor data is to include one or more of driver drowsiness data, seatbelt position data, occupant position data, object position data, driver interface data, occupant weight data, audio tone data, audio volume data, gaze direction data or driver response rate data (See Harumoto, e.g., “…The "danger area, caution area, and precaution area" in the road are set, reflecting potential danger, based on the information of "road" and information of "others (weather, time, brightness, . . . )”…”, of ¶ [203], Fig. 34 elements 106, 108, 110, and 201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA 

         Consider claim 40:
                   MIZUTA teaches an apparatus (Fig. 1 element 1, the apparatus) comprising: a substrate (Fig. 1 element 1, the apparatus, the CPU, therefore, a substrate); and logic coupled to the substrate (Fig. 1 elements 1, 8, the apparatus, the CPU), wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic (Fig. 1 elements 1, 8, CPU), the logic to: conduct a real-time analysis of the sensor data associated with a vehicle (e.g., “…merely through the detection by the acceleration sensor, whether is good or bad of the halting behavior state during the deceleration is detected…” of Fig. 5 steps S1-S15), exterior sensor data associated with the vehicle (Fig. 1 elements 2, 4-5, and 11-16) and environmental data associated with the vehicle (See MIZUTA, e.g., “…the vehicle driver can secure, on a real time basis, a proper time required to halt the automotive vehicle…” of ¶ [0014], ¶ [0031], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15); determine whether a hazard condition exists based on the real-time analysis (See MIZUTA, e.g., “…the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15), wherein the hazard condition is to include a deviation of a current behavior waveform from a reference behavior waveform by a predetermined amount (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15); and trigger a safety measure with respect to the vehicle if the hazard condition exists (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5).
                     MIZUTA further teaches wherein the safety measure is to be selected based on a reaction time constraint associated with the hazard condition (See MIZUTA, e.g., “…A region of safety time represents a halting action in a safe time. A region of caution time represents a halting action that cannot be conscious of smoothness. A region of hazardous time represents an abrupt halting action…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], ¶ [0083], ¶ [0088], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). However, MIZUTA does not explicitly teach conduct a real-time analysis of interior sensor data associated with a vehicle.
                     In an analogous field of endeavor, Harumoto teaches conduct a real-time analysis of interior sensor data associated with a vehicle (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, “…ECU 206 is connected to a door microcomputer 109, and an indicator 110, to obtain the condition of various kinds of equipment, such as lights and indicators 110 arranged on the door and the body, and control the indicator 110, seats, doors, door locks, windows, and lighting systems. The air-conditioning ECU 207 is connected to a blower or the like, to control air conditioning in the vehicle…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the safety of the occupants is uncompromised.  

                   Consider claim 41:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 40. In addition, MIZUTA teaches wherein the safety measure is to be a collision avoidance measure that includes one or more of a driver notification, an automated maneuver of the vehicle or a remote party notification (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). 

         Consider claim 42:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 40. In addition, MIZUTA teaches wherein the safety measure is to include a collision mitigation measure (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). Harumoto teaches and the logic is to: select a subset of a plurality of airbags in the vehicle based on predicted trajectories of occupants within the vehicle, and activate the selected subset (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the injuries and collisions are prevented accordingly.  

         Consider claim 43:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 40. In addition, MIZUTA teaches wherein the deviation is to be one or more of an amplitude deviation or a frequency deviation (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 44:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 40. In addition, MIZUTA teaches wherein the hazard condition is to correspond to a distracted driver state (See MIZUTA, e.g., “… the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 45:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 40. In addition, MIZUTA teaches wherein the exterior sensor data is to include one or more of travel direction data, acceleration data, velocity data, wheel angle data, gravitational force data, lane position data, proximity data or tilt data (See MIZUTA, e.g., “…a driving behavior detecting unit (3) mounted on an automotive vehicle (A) and having at least an accelerator sensor (2) and is operable to detect the driving behavior on the basis of the acceleration of the automotive vehicle …” of ¶ [0014], Fig. 1 elements 2, 4-5, and 11-16), and one or more of temperature data, humidity data, dew point data, light data, inter-vehicle communication data, road condition data, traffic data, weather data, natural disaster data, time data or emergency vehicle data (See MIZUTA, e.g., “…the radius of curvature of a road is detected on the basis of the acceleration from the acceleration sensor and the speed of the automotive vehicle and a leftward or rightward turning behavior state is detected on the basis of an actual approaching speed relative to a proper approaching speed dependent on the radius of curvature of the road…” of ¶ [0032], ¶ [0089], Fig. 11 elements 2, 4-5, and 11-16). Harumoto teaches wherein the interior sensor data is to include one or more of driver drowsiness data, seatbelt position data, occupant position data, object position data, driver interface data, occupant weight data, audio tone data, audio volume data, gaze direction data or driver response rate data (See Harumoto, e.g., “…The "danger area, caution area, and precaution area" in the road are set, reflecting potential danger, based on the information of "road" and information of "others (weather, time, brightness, . . . )”…”, of ¶ [203], Fig. 34 elements 106, 108, 110, and 201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the collisions are prevented by anticipating the weather conditions.  

          Consider claim 46:
                   MIZUTA teaches a method comprising: conducting a real-time analysis of the sensor data associated with a vehicle (e.g., “…merely through the detection by the acceleration sensor, whether is good or bad of the halting behavior state during the deceleration is detected…” of Fig. 5 steps S1-S15), exterior sensor data associated with the vehicle (Fig. 1 elements 2, 4-5, and 11-16) and environmental data associated with the vehicle (See MIZUTA, e.g., “…the vehicle driver can secure, on a real time basis, a proper time required to halt the automotive vehicle…” of ¶ [0014], ¶ [0031], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15); determining whether a hazard condition exists based on the real-time analysis (See MIZUTA, e.g., “…the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15), wherein the hazard condition includes a deviation of a current behavior waveform from a reference behavior waveform by a predetermined amount (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15); and triggering a safety measure with respect to the vehicle if the hazard condition exists (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5).
                     MIZUTA further teaches wherein the safety measure is selected based on a reaction time constraint associated with the hazard condition (See MIZUTA, e.g., “…A region of safety time represents a halting action in a safe time. A region of caution time represents a halting action that cannot be conscious of smoothness. A region of hazardous time represents an abrupt halting action…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], ¶ [0083], ¶ [0088], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). However, MIZUTA does not explicitly teach conducting a real-time analysis of interior sensor data associated with a vehicle.
                     In an analogous field of endeavor, Harumoto teaches conducting a real-time analysis of interior sensor data associated with a vehicle (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, “…ECU 206 is connected to a door microcomputer 109, and an indicator 110, to obtain the condition of various kinds of equipment, such as lights and indicators 110 arranged on the door and the body, and control the indicator 110, seats, doors, door locks, windows, and lighting systems. The air-conditioning ECU 207 is connected to a blower or the like, to control air conditioning in the vehicle…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA 

         Consider claim 47:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 46. In addition, MIZUTA teaches wherein the safety measure is a collision avoidance measure that includes one or more of a driver notification, an automated maneuver of the vehicle or a remote party notification (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). 

         Consider claim 48:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 46. In addition, MIZUTA teaches wherein the safety measure is a collision mitigation measure (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). Harumoto teaches and triggering the (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the injuries and collisions are prevented accordingly.  

         Consider claim 49:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 46. In addition, MIZUTA teaches wherein the deviation is to be one or more of an amplitude deviation or a frequency deviation (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 50:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 46. In addition, MIZUTA teaches wherein the (See MIZUTA, e.g., “… the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 51:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 46. In addition, MIZUTA teaches wherein the exterior sensor data is to include one or more of travel direction data, acceleration data, velocity data, wheel angle data, gravitational force data, lane position data, proximity data or tilt data (See MIZUTA, e.g., “…a driving behavior detecting unit (3) mounted on an automotive vehicle (A) and having at least an accelerator sensor (2) and is operable to detect the driving behavior on the basis of the acceleration of the automotive vehicle …” of ¶ [0014], Fig. 1 elements 2, 4-5, and 11-16), and wherein the environmental data is to include one or more of temperature data, humidity data, dew point data, light data, inter-vehicle communication data, road condition data, traffic data, weather data, natural disaster data, time data or emergency vehicle data (See MIZUTA, e.g., “…the radius of curvature of a road is detected on the basis of the acceleration from the acceleration sensor and the speed of the automotive vehicle and a leftward or rightward turning behavior state is detected on the basis of an actual approaching speed relative to a proper approaching speed dependent on the radius of curvature of the road…” of ¶ [0032], ¶ [0089], Fig. 11 elements 2, 4-5, and 11-16). Harumoto teaches wherein the interior sensor data is to include one or more of driver drowsiness data, seatbelt position data, occupant position data, object position data, driver interface data, occupant weight data, audio tone data, audio volume data, gaze direction data or driver response rate data (See Harumoto, e.g., “…The "danger area, caution area, and precaution area" in the road are set, reflecting potential danger, based on the information of "road" and information of "others (weather, time, brightness, . . . )”…”, of ¶ [203], Fig. 34 elements 106, 108, 110, and 201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the collisions are prevented by anticipating the weather conditions.  

          Consider claim 52:
                   MIZUTA teaches at least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system (Fig. 1 elements 1, 8, the apparatus, the CPU) to: conduct a real-time analysis of the sensor data associated with a vehicle (e.g., “…merely through the detection by the acceleration sensor, whether is good or bad of the halting behavior state during the deceleration is detected…” of Fig. 5 steps S1-S15), exterior sensor data associated with the vehicle (Fig. 1 elements 2, 4-5, and 11-16) and environmental data associated with the vehicle (See MIZUTA, e.g., “…the vehicle driver can secure, on a real time basis, a proper time required to halt the automotive vehicle…” of ¶ [0014], ¶ [0031], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15); determining whether a hazard condition exists based on the real-time analysis (See MIZUTA, e.g., “…the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15), wherein the hazard condition includes a deviation of a current behavior waveform from a reference behavior waveform by a predetermined amount (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15); and triggering a safety measure with respect to the vehicle if the hazard condition exists (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5).
                     MIZUTA further teaches wherein the safety measure is selected based on a reaction time constraint associated with the hazard condition (See MIZUTA, e.g., “…A region of safety time represents a halting action in a safe time. A region of caution time represents a halting action that cannot be conscious of smoothness. A region of hazardous time represents an abrupt halting action…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], ¶ [0083], ¶ [0088], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). However, MIZUTA does not explicitly teach conduct a real-time analysis of interior sensor data associated with a vehicle.
                     In an analogous field of endeavor, Harumoto teaches conducting a real-time analysis of interior sensor data associated with a vehicle (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, “…ECU 206 is connected to a door microcomputer 109, and an indicator 110, to obtain the condition of various kinds of equipment, such as lights and indicators 110 arranged on the door and the body, and control the indicator 110, seats, doors, door locks, windows, and lighting systems. The air-conditioning ECU 207 is connected to a blower or the like, to control air conditioning in the vehicle…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the safety of the occupants is uncompromised.  

         Consider claim 53:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 52. In addition, MIZUTA teaches wherein the safety measure is to be a collision avoidance measure that includes one or more of a driver notification, an automated maneuver of the vehicle or a remote party notification (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). 

         Consider claim 54:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 52. In addition, MIZUTA teaches wherein the safety measure is to include a collision mitigation measure (See MIZUTA, e.g., “…The warning unit 5 is operable to issue to the vehicle drive a warning in the form of, for example, voiced messages, buzzer sounds and/or lighting in the event of, for example, the detection of the hasty behavior state and/or the detection of an emergency deceleration model included in the decelerating behavior state detection…”of  ¶ [0051], Fig. 1 element 5). Harumoto teaches and the instructions, when executed, cause the computing system to: select a subset of a plurality of airbags in the vehicle based on predicted trajectories of occupants within the vehicle; and activate the selected subset (See Harumoto, e.g., “…tightening the seatbelt or preparation for expansion of the airbag, to alleviate the impact by the collision…”, of ¶ [0134], ¶ [0167], and Fig. 34 elements 106, 108, 110).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA 

         Consider claim 55:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 52. In addition, MIZUTA teaches wherein the deviation is to be one or more of an amplitude deviation or a frequency deviation (See MIZUTA, e.g., “…by extracting a feature of each waveform representing the time distribution of the acceleration from an acceleration value and a position of the center of gravity of the waveform in the waveform, the decelerating behavior is classified and then detected…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 56:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 52. In addition, MIZUTA teaches wherein the hazard condition is to correspond to a distracted driver state (See MIZUTA, e.g., “… the decelerating behavior is classified and then detected. Accordingly, the determination of whether is good or bad can be easily made…” of ¶ [0014], ¶ [0028], ¶ [0031], ¶ [0064], and Fig. 1 elements 2, 4-5, and 11-16, Fig. 5 steps S1-S15). 

          Consider claim 57:
                   The combination of MIZUTA, Harumoto teaches everything claimed as implemented in the rejection of claim 52. In addition, MIZUTA teaches wherein the exterior sensor data is to include one or more of travel direction data, acceleration data, velocity data, wheel angle data, gravitational force data, lane position data, proximity data or tilt data (See MIZUTA, e.g., “…a driving behavior detecting unit (3) mounted on an automotive vehicle (A) and having at least an accelerator sensor (2) and is operable to detect the driving behavior on the basis of the acceleration of the automotive vehicle …” of ¶ [0014], Fig. 1 elements 2, 4-5, and 11-16), and wherein the environmental data is to include one or more of temperature data, humidity data, dew point data, light data, inter-vehicle communication data, road condition data, traffic data, weather data, natural disaster data, time data or emergency vehicle data (See MIZUTA, e.g., “…the radius of curvature of a road is detected on the basis of the acceleration from the acceleration sensor and the speed of the automotive vehicle and a leftward or rightward turning behavior state is detected on the basis of an actual approaching speed relative to a proper approaching speed dependent on the radius of curvature of the road…” of ¶ [0032], ¶ [0089], Fig. 11 elements 2, 4-5, and 11-16). Harumoto teaches wherein the interior sensor data is to include one or more of driver drowsiness data, seatbelt position data, occupant position data, object position data, driver interface data, occupant weight data, audio tone data, audio volume data, gaze direction data or driver response rate data (See Harumoto, e.g., “…The "danger area, caution area, and precaution area" in the road are set, reflecting potential danger, based on the information of "road" and information of "others (weather, time, brightness, . . . )”…”, of ¶ [203], Fig. 34 elements 106, 108, 110, and 201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MIZUTA by adding the above features, as taught by Harumoto, so as to ascertain that the collisions are prevented by anticipating the weather conditions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Takeuchi et al. (US Pub. No.: 2014/0222296 A1) teaches “vehicle control system vehicle control system configured to adjust a control characteristic of a vehicle in accordance with a driving preference of a driver. The vehicle control system detects an intentional operation of the driver based on a pattern of a change in a speed of an operation carried out by the driver to change a driving condition of the vehicle, and judges the driving preference on the basis of: a correlation of operational preference determining a correlation among an operating amount, an operating time and an operating preference; an operating amount of the intentional operation; and an operating time of the intentional operation. Therefore, the driving preference can be judged immediately when the driver carries out an operation to change a driving condition of the vehicle based on the operating time and the operating amount. The judged driving preference is reflected on the control characteristic of the vehicle immediately.”

Folkerts et al.  (US Pub. No.: 2004/0034460 A1) teaches “A coordinated torque control system for a vehicle including a powertrain controller, a vehicle control integration control module contained in the powertrain controller, a powertrain control integration module communicating with the vehicle control integration control module, a power generation and transfer module communicating with the powertrain control integration module, and where the powertrain control integration module may be programmed independent of the powertrain control technology used in the vehicle.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BABAR SARWAR/Primary Examiner, Art Unit 3667